                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ROY HUNT,                                            No. 4:16-CV-01729

               Plaintiff.                            (Judge Brann)

       v.

POTTER COUNTY, et al.,

              Defendants.

                                       ORDER

                                  NOVEMBER 5, 2018

       In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that:

  1.        Defendants’ Motion for Summary Judgment, ECF No. 22 is GRANTED.

  2.        The Clerk of Court is directed to enter judgment in favor of Defendants

            Potter County, Glenn C. Drake, II, Susan Kefover, Paul Heimel, Douglas

            Morley, and Angela Milford, and to close this case.

                                               BY THE COURT:


                                               s/ Matthew W. Brann
                                               Matthew W. Brann
                                               United States District Judge
